Case 19-41952-pwb   Doc 13    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

     IN RE: NICHOLAS MACK WHITE AND            {   CHAPTER 13
            TARA RANA WHITE,                   {
                                               {
             DEBTOR(S)                         {   CASE NO. R19-41952-PWB
                                               {
                                               {   JUDGE BONAPFEL


                              OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)' payments under the proposed plan are
     not current.

          2. The Plan as proposed will extend beyond sixty (60)
     months, contrary to 11 U.S.C. Section 1322(d). (61 months).

          3. The Debtor(s) has proposed to make payments directly
     to the Trustee but should be required to have them remitted by
     payroll deduction.

          4. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).

          5. Pursuant to information received from the Internal
     Revenue Service, 2015 tax returns have not been provided to the
     taxing authorities; thereby, preventing the Chapter 13 Trustee
     from evaluating the feasibility of the Chapter 13 plan, in
     violation of 11 U.S.C. Sections 1322(d) and 1325(a)(6).

          6. The Debtor(s)’ Chapter 13 plan and schedules are
     inaccurate and/or incomplete; the Trustee is unable to determine
     either the duration or feasibility of the proposed plan. 11
     U.S.C. Sections 1322(d) and 1325(a)(6); specifically, Schedule C
     is blank.




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
Case 19-41952-pwb   Doc 13    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 2 of 3
          7. Schedule I (Income) may fail to accurately reflect new
     employment for Debtor Nicholas White since original Schedules
     filed, in violation of 11 U.S.C. Section 1329 and Bankruptcy
     Rule 1007.

          8. The Debtor(s)’ Chapter 13 plan fails to provide for an
     increase in payments when direct payments at $113.15 per month
     for Debtor Tara White’s retirement loan and direct payments at
     $1,409.42 per month for Debtor Nicholas White’s garnishment
     payment end; may show lack of good faith or create a disposable
     income problem in violation of 11 U.S.C. Sections 1325(a)(3) and
     1325(b)(2)(A).

          9. The Chapter 13 budget reflects a monthly disposable
     income of only $899.99; thereby, rendering the proposed Chapter
     13 plan payment of $900.00 per month infeasible, in violation of
     11 U.S.C. Section 1325(a)(6).

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.

           October 25, 2019




                                     __________/s/_____________
                                     Mary Ida Townson, Attorney
                                     Chapter 13 Trustee
                                     GA Bar No. 715063




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
Case 19-41952-pwb   Doc 13    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 3 of 3
     R19-41952-PWB
                              CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     NICHOLAS MACK WHITE
     312 PETERS STREET
     CALHOUN, GA 30701-2720

     TARA RANA WHITE
     312 PETERS STREET
     CALHOUN, GA 30701-2720

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 25th day of October 2019




     __________/s/_____________
     Mary Ida Townson, Attorney
     Chapter 13 Trustee
     GA Bar No. 715063




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
